Citation Nr: 9932519	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  85-25 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to an increased rating for post-
traumatic stress disorder is the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 1970 
and from May 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1984 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  By that decision, the RO denied entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and post-traumatic stress disorder (PTSD).  This case was 
subsequently transferred to the Ft. Harrison, Montana RO.

The Board notes that this case has previously come before the 
Board on appeal.  
A personal hearing was conducted before a three member panel 
of the Board in February 1986.  In May 1986, the Board 
remanded the claims of entitlement to service connection for 
hearing loss, tinnitus and PTSD for further evidentiary 
development.  Thereafter, the RO granted service connection 
for PTSD and assigned a 30 percent disability rating.  The RO 
then issued a letter to the veteran informing him that this 
decision represented a full grant of the benefits sought on 
appeal.  However, the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus remained 
unresolved and there is no indication in the record that the 
veteran ever withdrew his appeal as to these issues.

In October 1997, the veteran filed a claim of entitlement to 
an increased rating for PTSD.  While the RO was undertaking 
development of that claim, it was apparently discovered that 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus remained unresolved.  In a February 
1998 rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective March 6, 1984.  The Board considers this to be a 
complete grant of benefits sought as to that issue.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The RO also denied 
service connection for bilateral hearing loss and this claim 
was subsequently returned to the Board.

As noted above, the issue of entitlement to an increased 
rating for PTSD is the subject of a separate Board decision.


REMAND

The record reflects that in February 1986, the veteran was 
provided with a personal hearing before a three member panel 
of Board members.  Those members have since left the Board.   

The law requires that the Board member who conducts a hearing 
on an appeal participate in any decision made on that appeal.  
See 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 
(1999).  Accordingly, in September 1999, the Board notified 
the veteran by letter of his right to another hearing.  The 
veteran was further informed that if he did not respond to 
the Board's letter within 30 days, then it would be assumed 
that he still desired to appear at a personal hearing before 
a member of the Board at the RO.  To the Board's knowledge, 
the veteran has not responded to this letter. 

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Ft. Harrison, 
Montana.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


  The law has since been changed to allow for appeals to be decided by individual Board members.  
See 38 U.S.C.A. § 7102, as amended by P.L. 103-271 (July 1, 1994).


